UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1798


In re: EMMANUEL EDWARD SEWELL,

                    Petitioner.



               On Petition for Writ of Mandamus. (8:18-cv-03439-DKC)


Submitted: February 5, 2021                                       Decided: March 8, 2021


Before DIAZ, FLOYD, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Emmanuel Edward Sewell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmanuel Edward Sewell petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his post-judgment motion filed in his civil case. He

seeks an order from this court directing the district court to act. Our review of the district

court’s docket reveals that the district court has denied Sewell’s motion. Accordingly,

because the district court has acted in Sewell’s case, we deny the mandamus petition as

moot. We deny the pending motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2